DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant's election with traverse of the invention of Group II, claims 43-54, and the species of gamma-glutamyl-S-(benzyl)cysteinyl-R-phenyl glycine diethyl ether, 16F16, Prx4, and an inhibitor of GSTP in the reply filed on 09/12/2022 is acknowledged.  The traversal is on the ground(s) that a single search and examination covering all claims would not place undue burden on the Examiner.  This argument is not found persuasive because searching the administration of the instantly claimed compounds for the treatment of lung cancer in addition to the treatment of idiopathic pulmonary fibrosis as elected would require an entirely different search than the search of the invention of Group II. As such, searching the claims of Group I with Group II would place an undue burden on the Examiner.
The requirement is still deemed proper and is therefore made FINAL.

Upon further search and consideration, the Examiner has rejoined all species of quencher of H2O2 with the elected species of Prx4.


Claim Status
Claims 34-54 are pending in this US patent application. Claims 34-42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 45 and 47-49 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/12/2022.
Claims 43-44, 46, and 50-54 are currently under examination and were examined on their merits.

Information Disclosure Statement
	The information disclosure statements filed in this application have been received and considered.

Claim Interpretation
	Claim 43 recites a method of administration of a GSTP inhibitor to a subject “having or at risk of idiopathic pulmonary fibrosis”. As any subject with lungs could potentially develop idiopathic pulmonary fibrosis, the Examiner is interpreting the “subject having or at risk of idiopathic pulmonary fibrosis” of claim 43 to be any subject that has lungs.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 52 recites the method of claim 43, wherein the subject has a mutation in surfactant protein C. However, the method of claim 43 is a method of treating a subject having or at risk of idiopathic pulmonary fibrosis, i.e., pulmonary fibrosis that has no known cause. In contrast, mutations in surfactant protein C are a known cause of pulmonary fibrosis. As such, a subject with mutations in surfactant protein C as recited in claim 52 would have or be at risk of developing familial pulmonary fibrosis. See page 14 of the specification as instantly filed. Accordingly, one of ordinary skill in the art would be unable to determine the metes and bounds of claim 52, rendering it indefinite. Therefore, claim 52 is rejected under 35 U.S.C. 112(b).

In the interest of compact prosecution, the Examiner has interpreted claim 52 to recite a method of treating pulmonary fibrosis, the method comprising: administering, to a subject having or at risk of pulmonary fibrosis, a composition comprising an effective amount of an inhibitor of Erp57 and/or GSTP, wherein said subject has a mutation in surfactant protein C.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 52 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 43 recites a subject with idiopathic pulmonary fibrosis, whereas claim 52, which depends from claim 43, recites a subject with familial pulmonary fibrosis. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 43-44, 46, and 54 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Raza et al., Blood 113: 6533-6540 (2009).

Raza teaches TLK199, which is a selective inhibitor of glutathione S-transferase P1-1 (see entire document, including page 6534, left column, paragraph 3; reads on claim 17). TLK199 tablets were administered to eligible human patients (page 6534, right column, paragraph 5; page 6535, left column, paragraph 2; reads on claims 43-44, 46, and 54; please see above under Claim Interpretation for the Examiner’s interpretation of a patient “at risk of idiopathic pulmonary fibrosis”).
The instant specification states that TLK199 is gamma-glutamyl-S-(benzyl)cysteinyl-R-phenyl glycine diethyl ester (page 6, lines 15-19; page 57, line 28). As such, the TLK199 of Raza inherently reads on claims 43-44, 46, and 54.

Therefore, claims 43-44, 46, and 54 are anticipated by Raza and are rejected under 35 U.S.C. 102(b).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 43-44, 46, 50, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyoudou et al., Free Rad. Biol. Med. 41: 1449-1458 (2006), in view of Depeille et al., Brit. J. Cancer 93: 216-223 (2005), and O’Brien et al., J. Pharm. Exp. Ther. 291: 1348-1355 (1999).

Hyoudou teaches that the intravenous injection of PEGylated catalase suppressed the metastatic growth of melanoma cells after the surgical removal of a melanoma tumor. These findings indicate that the removal of a tumor produces ROS, which then aggravates metastatic tumor growth. This metastatic growth can be prevented by the detoxification of the ROS by the catalase (see entire document, including page 1449, abstract; cf. claim 50; the Examiner notes that catalase is an enzyme that catalyzes the decomposition of hydrogen peroxide into water and oxygen, and so catalase is intrinsically a “quencher of hydrogen peroxide” as recited in claim 50).

However, Hyoudou does not teach the administration of the GSTP inhibitor TLK199.

Depeille teaches that GSTP1 and multidrug resistance protein (MRP1) are overexpressed in melanoma, which is notoriously resistant to cancer therapy modalities. Depeille teaches that GSTP1 and MRP1 act in a combined fashion to protect melanoma cells from the cytotoxic effects of the chemotherapeutic agent etoposide (see entire document, including page 216, abstract).

O’Brien teaches that gamma-glutamyl-S-(benzyl)cysteinyl-R-phenyl glycine diethyl ester, an inhibitor of GSTP1, is an effective inhibitor of MRP1-mediated drug resistance. Treatment with the GSTP1 inhibitor reversed the resistance of MRP1-expressing cells to the cytotoxic effects of a number of drugs, including etoposide (see entire document, including page 1348, abstract; cf. claims 43-44, 46, and 54).

While Hyoudou does not teach the additional administration of TLK199, it would have been obvious to one of ordinary skill in the art to do so because Depeille teaches that GSTP1 and MRP1 act in a combined fashion to protect melanoma cells from the cytotoxic effects of the chemotherapeutic agent etoposide and because O’Brien teaches that the administration of TLK199 reverses the resistance to etoposide in cells that express MRP1. As such, one of ordinary skill in the art would have a reasonable expectation that administration of the TLK199 of O’Brien to the melanoma cells of Depeille would successfully increase the sensitivity of the cells to etoposide.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients (administration of catalase and administration of TLK199) for their known benefit because each is well known in the art for the treatment of melanoma. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943).  Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.
Therefore, claims 43-44, 46, 50, and 54 are rendered obvious by Hyoudou in view of Depeille and O’Brien and are rejected under 35 U.S.C. 103(a).

Claims 43-44, 46, 50-51, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hyoudou et al., Free Rad. Biol. Med. 41: 1449-1458 (2006), in view of Depeille et al., Brit. J. Cancer 93: 216-223 (2005), O’Brien et al., J. Pharm. Exp. Ther. 291: 1348-1355 (1999), and US patent application 2010/0266566 filed by Janssen-Heininger et al., published 10/21/2010.

As discussed above, claims 43-44, 46, 50, and 54 are rendered obvious by Hyoudou in view of Depeille and O’Brien. However, these references do not teach the additional administration of a glutaredoxin in addition to the administration of TLK199 and catalase for the treatment of melanoma.

Janssen-Heininger teaches compositions and treatments involving glutaredoxins (see entire document, including page 1, paragraph 0004). In certain embodiments, the disease treated with a composition comprising a glutaredoxin is melanoma (page 5, paragraph 0055; cf. claim 51).

While Hyoudou, Depeille, and O’Brien do not teach the additional administration of a glutaredoxin along with the administration of TLK199 and catalase for the treatment of melanoma rendered obvious by their teachings, it would have been obvious to one of ordinary skill in the art to do so because Janssen-Heininger teaches that glutaredoxins can be used to treat melanoma.
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the instant ingredients (administration of glutaredoxin, administration of catalase, and administration of TLK199) for their known benefit because each is well known in the art for the treatment of melanoma. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 136 F.2d 715, 718, 58 USPQ 262, 264 (CCPA 1943). Accordingly, the instant claims, in the range of proportions where no unexpected results are observed, would have been obvious to one of ordinary skill having the above cited references before him.
Therefore, claims 42-44, 46, 50-51, and 54 are rendered obvious by Hyoudou in view of Depeille, O’Brien, and Janssen-Heininger and are rejected under 35 U.S.C. 103(a).

Claims 43-44, 46, and 53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii et al., Exp. Lung Res. 29: 523-536 (2003), in view of Uhal, Eur. Respir. Rev. 17: 138-144 (2008).

Ishii teaches that fibroproliferation is thought to have a major role in the pathogenesis of various lung diseases, including idiopathic pulmonary fibrosis, which is characterized by an accumulation of fibroblasts and deposition of extracellular matrix components. It is thought to be important to regulate the balance of proliferation and apoptosis of lung fibroblasts to maintain normal lung function (see entire document, including page 523, paragraph 2). Depletion of GSTP1 induced apoptosis and necrosis in human lung fibroblasts (page 533, paragraph 2). While Ishii's experiments were performed by knocking down GSTP1 expression (see, for example, page 523, abstract), the administration of the GSTP1 inhibitor TLK199 is also known to induce apoptosis in fibroblasts (page 534, paragraph 2; cf. claims 43-44, 46, and 53; the Examiner notes that TLK199 is a synonym for gamma-glutamyl-S-(benzyl)cysteinyl-R-phenyl glycine diethyl ester). 

However, while Ishii does teach that idiopathic pulmonary fibrosis is characterized by an accumulation of fibroblasts, Ishii does not explicitly teach that increasing apoptosis in lung fibroblasts can treat pulmonary fibrosis. Ishii also does not explicitly teach the administration of TLK199 to induce apoptosis in fibroblasts.

Uhal teaches that recent evidence documents resistance to apoptosis in lung myofibroblasts, the key cell type believed to be responsible for collagen deposition in idiopathic pulmonary fibrosis, and that the mechanism of the decreased apoptosis in myofibroblasts may be pivotal to the underlying pathogenesis (see entire document, including page 138, right column, paragraph 1). The induction of myofibroblast apoptosis would be expected to resolve ongoing fibrosis (page 138, abstract, paragraph 4).

While Ishii does not explicitly teach the administration of TLK199 for the treatment of pulmonary fibrosis, it would have been obvious to one of ordinary skill in the art to do so because Ishii teaches that fibroblast accumulation is a characteristic of pulmonary fibrosis, that GSTP1 blockade induces apoptosis in human lung fibroblasts, and that TLK199, a GSTP1 inhibitor, also induces apoptosis in fibroblasts. In addition, Uhal teaches that the induction of apoptosis in lung myofibroblasts would be expected to resolve ongoing pulmonary fibrosis. One of ordinary skill in the art would have a reasonable expectation that administering TLK199 to a subject with pulmonary fibrosis characterized by an accumulation of lung fibroblasts as a result of apoptosis resistance in the fibroblasts would successfully induce apoptosis in the fibroblasts and treat the fibrosis.
Therefore, claims 43-44, 46, and 53 are rendered obvious by Ishii in view of Uhal and are rejected under 35 U.S.C. 103(a).

Claims 43-44, 46, and 52-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ishii et al., Exp. Lung Res. 29: 523-536 (2003), in view of Uhal, Eur. Respir. Rev. 17: 138-144 (2008), and Lawson et al., Proc. Am. Thorac. Soc. 3: 345-349 (2006).

As discussed above, claims 43-44, 46, and 53 are rendered obvious by Ishii in view of Uhal. However, these references do not teach the treatment of pulmonary fibrosis in a patient with a mutation in surfactant protein C by the administration of TLK199 as recited in instant claim 52.

Lawson teaches that two particular mutations in surfactant protein C have been linked to the development of pulmonary fibrosis (see entire document, including page 345, abstract; cf. claim 52).

While Ishii and Uhal do not teach that the subject with pulmonary fibrosis in the method of administering TLK199 to a subject with pulmonary fibrosis rendered obvious by their teachings is a subject with pulmonary fibrosis who has a mutation in surfactant protein C, it would have been obvious to one of ordinary skill in the art to administer TLK199 to any subject with pulmonary fibrosis based on the teachings of Ishii and Uhal, including subjects with mutations in surfactant protein C, which Lawson teaches are linked to the development of pulmonary fibrosis. One of ordinary skill in the art would have a reasonable expectation that administering TLK199 as rendered obvious by Ishii and Uhal to the patient having pulmonary fibrosis and mutations in surfactant protein C taught by Lawson would successfully result in the treatment of the pulmonary fibrosis in the patient.
Therefore, claims 43-44, 46, and 52-53 are rendered obvious by Ishii in view of Uhal and Lawson and are rejected under 35 U.S.C. 103(a).

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 43-44, 46, 50, and 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9907828. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘828 recite a single GSTP inhibitor instead of a genus of GSTP inhibitors. While the claims of ‘828 do not recite a patient with mutations in surfactant protein C as recited in instant claim 52, the Examiner notes that it would have been obvious to one of ordinary skill in the art to treat any patient with pulmonary fibrosis using the method recited in the claims of ‘828. Therefore, the instant claims are ‘anticipated’ or ‘rendered obvious’ by the claims of ‘828 and are rejected on the ground of nonstatutory double patenting.

Claims 43-44, 46, 50, and 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10688150. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘150 recite a single GSTP inhibitor instead of a genus of GSTP inhibitors. In addition, while the claims of ‘150 recite familial pulmonary fibrosis instead of idiopathic pulmonary fibrosis as instantly recited, one of ordinary skill in the art would expect that the GSTP inhibitor recited in the claims of ‘150 would have a similar ability to treat pulmonary fibrosis in any form. Therefore, the instant claims are ‘rendered obvious’ by the claims of ‘150 and are rejected on the ground of nonstatutory double patenting.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday 7:30 AM-5:00 PM Eastern Standard Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M. Bowers/
Examiner, Art Unit 1653
09/27/2022